DETAILED ACTION
Claims 1 – 16 and 22-24 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 – 16, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stahle (US Publication 20190020720), in view of Dolbear et al (US Publication 2019/034478 A1) and in further view of Bhunia et al (US Publication 2019/0180041) and in further view of Gagner (US Publication 2006/0264256 A1). 
The teachings of Stahle, Dolbear and Bhunia as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
Applicant has amended independent claim 1 to incorporate the limitation (*) wherein each individual hardware component of the plurality of hardware components comprises an interactive component configured to receive a guest input and the processor to receive a signal indicative of a change in the individual hardware component of the plurality of hardware components of the amusement park system, wherein the signal is responsive to the guest input.
Regarding limitation (*), Stahle, Dolbear and Bhunia do not explicitly disclose wherein each individual hardware component of the plurality of hardware components comprises an interactive component configured to receive a guest input and the processor of the controller  to receive a signal indicative of a change in the individual hardware component of the plurality of hardware components of the amusement park system, wherein the signal is responsive to the guest input . However, in the same field of endeavor, Gagner discloses (*) wherein each individual hardware component [individual wagering game machine] of the plurality of hardware components comprises an interactive component configured to receive a guest input [0072: defining a configuration for one or more wagering game machines according to various embodiments of the invention. The method begins by determining a configuration update type (block 502). In some embodiments, a configuration update type may be determined from a menu selection. In alternative embodiments, a configuration update type may be determined by an icon selection. In further alternative embodiments, a configuration update type may be determined by selecting a graphical representation of a configuration element from the user interface] [0073-0080].
and the processor to receive a signal indicative of a change in the individual hardware component of the plurality of hardware components of the system, wherein the signal is responsive to the guest input [0073: The system then receives the parameter input from the user via the user interface (block 506)] [0073-0080] [Claims 11-12]. 
Gagner, Claim 11. A method for administering a wagering game machine, the method comprising: receiving by an administrative workstation an indication of a change in wagering game machine condition; and issuing a command from the remote system to the wagering game machine to reset the wagering game machine condition.

Gagner, Claim 12. The method of claim 1 1, wherein the indication of a change in wagering game machine condition includes highlighting a graphical representation of the wagering game machine on a user interface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stahle, Dolbear and Bhunia together for the same reasons as set forth in the previous office action. Thus, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gagner with the disclosures of Stahle, Dolbear and Bhunia together because they all directed to control the hardware component. Gagner’s disclosing of each individual wagering game machine of the plurality of wagering game machines comprises an interactive component configured to receive a guest input and the processor to receive a signal indicative of a change in the individual hardware component of the plurality of hardware components of the system, wherein the signal is responsive to the guest input would allow Stahle in view of Dolbear and Bhunia to conveniently update one or more wagering game machines in a graphical and intuitive manner [Gagner: 0089] because it allows the change(s) at each interactive hardware component is/are being managed by the user/guest and in communication with the control server.
Regarding claims 2 – 6 and 8 - 10 is taught by Stahle in view of Dolbear and further in view of Bhunia and Gagner as disclosed above in claim 1 and the additional limitations in claims 2 – 6 and 8 – 10 are taught by Dolbear as disclosed in the previous office action. 
Regarding claim 11, this claim is rejected for the same reasons as set forth in claim 1 above. 
Regarding claims 12-16, the base claim 11 is taught by Stahle in view of Dolbear and further in view of Bhunia and Gagner as disclosed above in claim 11 and the additional limitations in claims 12-16 are taught by Dolbear as disclosed in the previous office action. 
Regarding claim 22, Dolbear discloses the amusement park system of claim 2, wherein the addition of the new hardware component to the plurality of hardware components is automatic [0058: The notification subsystem 214 is configured to receive push notifications from physical components (e.g. physical component 202) when physical components are added to the system 200. Based on receiving a push notification announcing the addition of a physical component, the notification subsystem 214 is configured to initiate registering the physical component with the system manager 201. Registering physical components is discussed in further detail below.] [0066-0067] [0074-0077] [claim 1].
Regarding claim 23, Dolbear discloses the amusement park system of claim 2, wherein the new hardware component is configured to communicate using a same communication channels used by at least one individual hardware component of the plurality of hardware components [0053, 0088, 0096: communication mechanism].
Regarding claim 24, Dolbear discloses the amusement park of claim 15, wherein registration of the one or more new hardware components of the plurality of hardware components comprises automatically transferring associated functions [0060][0077: if the physical component is a field-replaceable unit (FRU), then registering the component may involve updating the component's FRU information (Operation 408). Specifically, the FRU may include an electronic chip that stores historical information about the FRU, such as a history of field installations, code updates, etc. Updating the FRU information may involve pushing information to the FRU for storage on that chip.][0102].

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, the prior arts of record do not disclose “wherein the one or more software components comprises a show clock, wherein, upon receipt of the signal indicative of the change in the one or more hardware components, the processor is configured to adjust operation of the show clock based at least in part on the change of the one or more hardware components.” incorporated with other limitations as claimed in claims 5 and 1. 

Response to Arguments
Applicant’s arguments filed on 03/07/2022 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187